EXHIBIT 10.18

 

 

Raw Material Purchase / Sales Contract



Date: 2008-09-15 Place: Haikou Accordingly to friendly negotiation, both Parties
agree to the term and condition stated as following,




1.     

Name, specification, quantity and total amount of product






Name of Product

Quality standard and specification

Unit

Unit price
(RMB)

Quantity

Amount(RMB)

FDHB

 

mg

400.00

8410

3,364,000.00

           

Total amount

Three million three hundred sixty four thousand only

3,364,000.00

2.     

Quality standard: according to the national standard, and will take the relevant
responsibility for product return and exchange.


3.     

Ways and fees of transportation: to be born by the seller


4.     

Package standard: factory original package without charge


5.     

Check and examination standard: according to the national standard, and the
buyer must declare any complain within 15 days of the receipt


6.     

Terms of payment: payment on the check and examination of the receipt of the
product


7.     

Dispute: both parties will negotiate for any dispute under this agreement, and
will further go litigation if no solution after negotiation.


8.     

Others:


9.     

This contract is in duplicate for each party and will enter effect after sign
and seal of both parties. Original documents and copy enjoy the same legal
effect.






Seller: Hainan Xinxin Biotechnology Co., Ltd.
Address: Haiyan Building, No. 2 Daying village, Haikou
Agent: Yun Zhu
Phone: 66704636
Fax: 66704636
Bank: Commercial Bank Wanghailou Branch
Bank account number: 2201020119200015457
Tax number: 46010074257023X
 
Buyer: Helpson Medical & Biotechnology Co., Ltd.
Address: C09-2 Bonded Zone, Haikou
Agent: Bing Lin
Phone: 0898-66811911
Fax: 0898-66819024
Bank: Commercial Bank Jinpan Branch
Bank account number: 2201020119000024276
Tax number: 46010062000933X
 